DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on Jan. 11, 2019.
Claims 1-45 are pending.
Claims 1-45 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-22 are directed to a system, claims 23-44 are directed to a method and claim 45 is directed to a non-transitory computer-readable storage medium, and. Therefore, these claims fall within the four statutory categories of invention. 
The claim recites managing media content rights transaction. Specifically, the claim recites “determining, by a first … of a plurality of …, an availability of media content rights Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor in a computer, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network, wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor in a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing media content rights transaction. As discussed above, taking the claim elements separately, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first 
Dependent claims 2-22 and 24-44 further describe the abstract idea of managing media content rights transaction. The dependent claims do not include additional elements that 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-25 and 27-45 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of McCoy et al. (US 20160321434 A1, “McCoy”).

Regarding claim 1: Goeringer discloses: A system comprising:
a plurality of nodes configured to interact with each other in accordance with a defined protocol in a communication network (Goeringer [0050], “blockchain processor 104 is configured to electronically communicate, for example, over a cable, wired, or wireless electronic network, with respective first and second processors 114, 118. In an exemplary embodiment, party A (i.e., first party 106) initiates transaction 120 as an offer or invitation to share, sell, or transfer (e.g., by gift, information, or other transfer means) encumbered financial or non-financial content with party B (i.e., second party 108). In an alternative  (see paragraphs [0050], [0065], [0067] and [0004] and see Figs. 1, 3 and 3 and related text),
wherein at least one node of the plurality of nodes associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (Goeringer [0086], “FIG. 6 is a sequence diagram for an exemplary blockchain process 600 which may be implemented for a CAC transaction according to the embodiments described herein. In an exemplary embodiment, process 600 includes a content owner 602, a content distributor 604, a blockchain node 606, and a blockchain processor 608. Similar to the embodiments described above, the CAC transaction may include, without limitation, one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.”), (see paragraphs,
wherein at least one node of the plurality of nodes is configured to manage at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes (see paragraphs (Goeringer [0097], “an interaction by a content distributor with a content creator or owner, utilizing a blockchain according to the embodiments described herein. In an exemplary embodiment, subprocess 900 illustrates steps regarding how a content distributor 902 may evaluate offered content 904 from a content creator/owner (not shown), utilizing a blockchain 906, through a negotiated CAC transaction 908, which progresses into a final transaction 910, for distributed content 912, which may further include an envelope 914, and at least one block 916 of blockchain 906”), (see paragraph [0097]), and
wherein the plurality of media content rights transactions is managed by the plurality of nodes in accordance with the defined protocol in the communication network (McCoy [0109], “FIG. 11 is a schematic illustration of a conventional blockchain ecosystem 1100, which may, for example, represent a digital entertainment content ecosystem. Ecosystem 1100 includes a content publisher 1102, a coordinator 1104, a retailer 1106, and at least one electronic device 1108. Content publisher 1102 is responsible for content and metadata creation, and also packaging and encryption of the published content. Coordinator 1104 is responsible for user and account management, device see paragraphs [0109]-[0113] and Fig. 11 and Fig. 12 related text); and
a plurality of instances of a distributed media rights transaction ledger associated with a respective node of the plurality of the nodes (Goeringer [0133], “According to the advantageous systems and methods herein, the media credits (CDN and/or DRM) are themselves used as some of the cryptocurrency of blockchain 1514. The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights. Content sellers and buyers, as well as other ecosystem parties, are thus able to more easily monetize media distribution without having to establish prior and/or untrusted business relationships.” [0044], “blockchaining utilizes cryptographic techniques to create digital ledgers of transactions. According to the systems and methods described herein, the application of blockchaining CAC transactions, and to increase transaction security over networks in general has wide applicability to the cable industry, as well as other networks over which transactions occur.” [0046], “Accordingly, the disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text),
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions […] and defined based on the defined protocol (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text).

Goeringer further discloses, media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, categorizing media rights transaction ledger.

However McCoy discloses:
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).

Examiner notes, alternatively: McCoy further discloses: A system comprising (see paragraphs:
a plurality of nodes configured to interact with each other in accordance with a defined protocol in a communication network (McCoy [0062], “The content management system 110 may implement and/or follow certain rules or controls when performing transactions between nodes that represent entities.”), (see paragraphs [0028] and [0033] and Fig. 1 and related text),
wherein at least one node of the plurality of nodes associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (McCoy [0040], “In operation 310, the content management system 110 registers digital content items received from owners of the digital content items (or, in some embodiments, registers placeholders or representations of offline, or non-digital content items). For example, the content registration module 210 may include a content input component that is configured to receive input from the owners of the digital content items, wherein the input includes digital content items provided to an online website (e.g., via mobile application 135 or via host site 140) to be displayed by the online website, and information identifying rights to be assigned to use of the digital content items.”), (see paragraphs,
wherein at least one node of the plurality of nodes is configured to manage at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes (see paragraphs (McCoy [0024], “The computing environment 100 includes a content management system 110, which provides an Application Programming Interface (API) service 115 and/or via deployable software (local or cloud-based) configured to enable users, customers, enterprise systems, and so on, to access various different media management functions provided by the content management system 110. For example, a user at a computing device 130 (such as a mobile device, laptop, and so on) may upload, over a network 125 (e.g., the Internet), such as via a mobile application 135, content to an online media host site 140 that supports a website or service that presents content to users”), (see paragraphs [0024], [0018], [0057]-[0059] and [0078]-[0079] and Fig. 1, Fig. 5 and Fig. 11 and related text), and
wherein the plurality of media content rights transactions is managed by the plurality of nodes in accordance with the defined protocol in the communication network (McCoy [0025], “The online host media site 140 may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the content management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the uploaded content, such as see paragraphs [0025], [0033]-[0035], [0060]-[0061] and [0078] and Fig. 1, Figs. 6A, 6B and Fig. 11 related text); and
a plurality of instances of a distributed media rights transaction ledger associated with a respective node of the plurality of the nodes (McCoy [0042], “In operation 330, the content management system 330 maintains a public ledger of the generated public ledger entries for the registered digital content items. For example, the public ledger module 230 generates a block chain of transaction entries for each registered digital content item, such as a transaction entry representing the transfer of digital currency from a first node address associated with a current owner of rights to the digital content item to a second node address associated with a recipient of the rights to the digital content item”), (see paragraphs [0042], [0034] and [0037] and Fig. 2 and Fig. 3 and related text),
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Regarding claims 2 and 24: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the at least one node of the plurality of nodes is further configured to: 
maintain a corresponding instance of the distributed media rights transaction ledger (Goeringer [0133], “The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights.” [0048], “blockchain system 100 implementing a content transaction between parties. System 100 includes a blockchain 102, a blockchain processor 104, a first party 106 (party A), and a second party 108 (party B).”, [0055], “According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102).”), (see paragraphs [0133], [0004]-[0005], [0044], [0049], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text); and
communicate the corresponding instance of the distributed media rights transaction ledger to the one or more remaining nodes upon request (see paragraph [0065] and Fig. 3 and related text).

Examiner’s Note: The method claim 24 recites “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not 

Regarding claims 3 and 25: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the at least one node of the plurality of nodes is further configured to:
verify one or more media content rights transactions of the plurality of media content rights transactions, wherein the one or more media content rights transactions are communicated by the one or more remaining nodes (see paragraphs [0005], [0054] and [0071] and Fig. 2 and Fig. 3 and related text);
reject a set of invalid media content rights transactions from the one or more media content rights transactions (Goeringer [0047], “subscribers with a negative payment history can be restricted or prevented from receiving or sharing content”), (see paragraphs [0047], [0130] and [0133]);
create new media content rights transactions on behalf of at least one of a content consumer, content distributor, or content owner (see paragraphs; and
communicate the new media content rights transactions to the one or more remaining nodes (see paragraphs [0101] and [0096] and Fig. 12 and related text).

Examiner’s Note: The method claim 25 recites “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 5 and 27: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the corresponding participant is an entity or a content consumer,
wherein the entity is one of a content owner and a content distributor (see paragraphs,
wherein the content owner owns one or more media contents and associated one or more media content rights (see paragraphs [0087] and [0113] and Fig. 6 and Fig. 12 and related text), 
wherein the content distributor acquires the one or more media content rights from the content owner or a different content distributor for further redistribution to the different content distributor or the content owner (see paragraphs [0087]-[0088] and [0097]-[0099] and Fig. 6 and Fig. 9 and related text), and 
wherein the content consumer is associated with at least one consumer device which executes the one or more media content rights to acquire licenses to consume the media content (see paragraphs [0007], [0046], [0054]-[0055] and [0109] and Fig. 11 and Fig. 12 and related text).

Regarding claims 6 and 28: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 5, wherein a node of the plurality of nodes that is configured to act as an electronic gateway for a consumer device associated with the content consumer to connect with at least one node of the plurality of nodes, wherein the node of the plurality of nodes is further configured to (see paragraphs [0109]-[0110] and Fig. 11 and related text):
determine an identity of the content consumer from credentials of the content consumer, wherein the identity is derived from a globally unique cryptographic , (see paragraphs [0145] and [0135]-[0136] see also paragraphs [0075], [0058], [0163], [0172] and Fig. 3 and related text); 
determine that the identity of the content consumer exists in an alternate data store that is created based on at least a corresponding instance of the distributed media rights transaction ledger, wherein the alternate data store includes a set of transactions of the plurality of media content rights transactions that correspond to records of a plurality of content consumers that joins the communication network as new content consumers (Goeringer [0091], and
validate the content consumer based on an existence of the identity of the content consumer in the alternate data store (Goeringer [0068], “Upon receipt of details of CAC transaction 314, first node 306 and second node 308 are configured to validate the transaction using the public key of party A.”), (see paragraphs [0095], [0068], [0072], [0083], [0135] and [0165]).

Examiner’s Note: The method claim 28 recites “wherein a node of the plurality of nodes that is configured to act as an electronic gateway…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 7 and 29: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the node of the plurality of nodes interacts with the corresponding instance of the distributed (see paragraphs [0109]-[0110], Fig. 11 and Fig. 12 and related text).

Regarding claims 8 and 30: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the node of the plurality of nodes presents metadata of a plurality of content libraries as a unified library (see paragraphs [0007], [0087] and [0109]-0110] and Fig. 11 and related text).

Regarding claims 9 and 31: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the at least one node of the plurality of nodes is further configured to create respective private channels to communicate private media content rights transactions between corresponding entities (Goeringer [0049], the Examiner considers the private channels to be direct communication between first party 106 and a second party 108 or other blockchain processor 104), (Goeringer [0049], “transaction 120 represents a negotiation between first party 106 and a second party 108 which, for example, may involve an offer from one of the parties to the other to deliver content, and acceptance by the other party, and a transfer of consideration there between.” [0057], “In operation, system 200 utilizes blockchain 202 and blockchain processor 204 to secure a CAC transaction 220 between see paragraphs [0049] and [0057] see also paragraphs [0044]-[0045] and [0106] and Fig. 1 and Fig. 2 and related text). 

Examiner’s Note: The method claim 31 recites “wherein the at least one node of the plurality of nodes is further configured to create respective private…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 10 and 32: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the at least one node is further configured to enforce a plurality of constraints associated with media content rights defined in at least one transaction of the plurality of media content rights transactions for a participant to acquire, distribute, or consume content associated with the media content rights (see paragraphs [0067], [0072], [0081] and [0091] and Fig. 4 and related text).

Examiner’s Note: The method claim 32 recites “wherein the at least one node is further configured to enforce a plurality of constraints…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 11 and 33: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each node represents at least one participant on the communication network based on signed transactions originated from the node with a cryptographic signature of corresponding participant (see paragraphs [0008], [0135], [0145]-[0146] and [0156]).

Regarding claims 12 and 34: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein an entity becomes an owner of a content consumer when the content consumer is proxied through at least one node (see paragraphs [0063], [0070] and [0147]).

Regarding claims 13 and 35: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is secured to ensure integrity of data shared across the plurality of nodes (see paragraphs [0150], [0043], [0049] and [0057]).

Regarding claims 14 and 36: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein data for the plurality of media content rights transactions for the distributed media rights transaction ledger is synchronized across the plurality of nodes in communication network (see paragraphs [0044], [0047], [0065], [0067] and [0070]).

Regarding claims 15 and 37: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is further configured to: 
maintain, across a plurality of participants, a validated state of the media content rights granted (see paragraphs [0065] and [0068]); 
maintain a secured and validated historical record of consumption of media content by one or more content consumers (see paragraph; 
maintain secured and validated identities of the plurality of participants (see paragraphs [0049], [0058], [0109] and [0150] and Fig. 11 and related text);
maintain a history of constraints for acquisition, distribution, consumption, and transfer of ownership of the media content rights (see paragraph [0047]); and 
maintain a history of negotiations via a sequence of media content rights transactions which occur between at least two participants (see paragraphs [0043], [0049] and [0053]-[0054]).

Examiner’s Note: The method claim 37 recites “wherein the distributed media rights transaction ledger is further configured to…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 16 and 38
Goeringer further discloses: The system of claim 1, wherein the plurality of media content rights transactions originates from at least one node of the plurality of nodes and facilitates exchange of data with the plurality of nodes in the communication network (see paragraphs [0089]-[0092] and Fig. 11 and related text).

Regarding claims 17 and 39: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the plurality of media content rights transactions is stored in instances of the distributed media rights transaction ledger maintained by each node of the plurality of nodes within the communication network for validation and synchronization (see paragraphs (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066], [0071] [0092] and [0096] and Fig. 3 and Fig. 4 and related text).

Regarding claims 18 and 40: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each of the plurality of media content rights transactions comprise at least one of a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions from the distributed media rights (Goeringer [0060], “According to this alternative embodiment, service provider 226 is further configured to provide a registration link 240 to register media ID 238 is a blockchain processor 204. In an exemplary embodiment, first party 206 further includes a first submission link 242 configured to allow first party 206 to submit transaction 220 to blockchain processor 204, and second party 208 further includes a second submission link 244 configured to allow second party 208 to also submit transaction 222 blockchain processor 204.” [0136], “These purchase and use tokens are embedded by blockchain 1514 in the respective transaction, and thus codify the link between the respective transaction and each use of the purchased content.”), (see paragraphs [0060], [0130], [0135]-[0136], [0145], [0047], [0049], [0086], [0053], [0058] and [0158]  and Fig. 16 and related text), and
Examiner’s Note: claim recites “a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions.” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not 
wherein each of the plurality of media content rights transactions is […] based on an announcement of a newly created entity, an announcement of a newly created content consumer, an announcement of a newly available media content (e.g., blockchain 806 notifies consumer 802 of an offer for purchase), an acquisition of the media content rights (e.g., a content distributor 902 may evaluate offered content 904 from a content creator/owner), and consumption of the media content by a content consumer  (see paragraphs [0053], [0085]-[0088], [0093]-[0095], [0097]-[0098], [0090] and Fig. 6, Fig. 8  and related text).

Goeringer further discloses, media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, wherein each of the plurality of media content rights transactions is categorized.

However McCoy discloses:
wherein each of the plurality of media content rights transactions is categorized (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Regarding claims 19 and 41
Goeringer further discloses: The system of claim 1, wherein an invalid transaction added to the distributed media rights transaction ledger, remains invalid, and wherein the invalid transaction serves as a historical record of origin of invalid transactions (see paragraph [0047]).

Regarding claims 20 and 42: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein a node of the plurality of nodes is further configured to create at least one media content rights transaction and cryptographically hash transaction data of the at least one media content rights transaction, which is stored in corresponding instance of the distributed media rights transaction ledger (see paragraphs [0006]-[0008], [0049], [0158], [0087]-[0088] and Fig. 6 and related text).

Examiner’s Note: The method claim 42 recites “wherein a node of the plurality of nodes is further configured to create at least one media content rights transaction…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 

Regarding claims 21 and 43: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 20, wherein the node of the plurality of nodes is further configured to: 
digitally sign the hash transaction data with a private key of a private key - public key pair (see abstract and paragraphs [0006], [0008], [0135]-[0136], [0140] and [0145]-[0146] and Fig. 22 and related text); and
share a public key of the private key - public key pair with remaining nodes of the plurality of nodes and maintains the private key as a secret key (see paragraphs [0082]-[0083]).

Examiner’s Note: The method claim 43 recites “wherein the node of the plurality of nodes is further configured to…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is 

Regarding claims 22 and 44: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the communication network is a distributed communication network (see paragraphs [0044] and [0048]-[0050] and Fig. 1 and related text).

Regarding claims 23 and 45: Goeringer and McCoy, discloses as shown above.
Goeringer further discloses: A method comprising:
determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node (Goeringer [0127], “In operation, blockchain 1514 functions as the “third party” intermediary by providing the shared database to confirm verification 1516 of payment and content distribution to each of the several parties. More particularly, a blockchain transaction utilizing blockchain 1514 includes the rights for a content asset purchased through the transaction, such as a rights expression, and/or an asset ID. A transaction utilizing ecosystem 1500 is initiated when a user (i.e., through user electronic device 1510) chooses to purchase content from retailer 1508, as described further below respect to FIGS. [0094], “In step S820, blockchain 806 notifies consumer 802 of an offer for purchase.”[0119], “electronic device 1308 performs a content search of the storefront of content publisher 1302”), (see paragraphs [0127], [0094] [0113], and [0119] see also paragraphs [0090] and [0176] and Fig. 8, Fig. 12 and Fig. 15 and related text);
initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network (see paragraphs [0050], [0065], [0067] and [0004] and see Figs. 1, 3 and 3 and related text),
wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (Goeringer [0086], “FIG. 6 is a sequence diagram for an exemplary blockchain process 600 which may be implemented for a CAC transaction according to the embodiments described herein. In an exemplary embodiment, process 600 includes a content owner 602, a content distributor 604, a blockchain node 606, and a blockchain processor 608. Similar to the embodiments described above, the CAC transaction may include, without limitation, one or more of an envelope ID, content owner data, content owner device data, content distributor see paragraphs [0086] and [0087] and see Fig. 6 and related text); 
managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network (Goeringer [0097], “an interaction by a content distributor with a content creator or owner, utilizing a blockchain according to the embodiments described herein. In an exemplary embodiment, subprocess 900 illustrates steps regarding how a content distributor 902 may evaluate offered content 904 from a content creator/owner (not shown), utilizing a blockchain 906, through a negotiated CAC transaction 908, which progresses into a final transaction 910, for distributed content 912, which may further include an envelope 914, and at least one block 916 of blockchain 906”); and 
storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network (Goeringer [0133], “According to the advantageous systems and methods herein, the media credits (CDN and/or DRM) are themselves used as some of the cryptocurrency of blockchain 1514. The immutable nature of blockchain 1514 therefore public ledger of content transactions and rights. Content sellers and buyers, as well as other ecosystem parties, are thus able to more easily monetize media distribution without having to establish prior and/or untrusted business relationships.” [0044], “blockchaining utilizes cryptographic techniques to create digital ledgers of transactions. According to the systems and methods described herein, the application of blockchaining CAC transactions, and to increase transaction security over networks in general has wide applicability to the cable industry, as well as other networks over which transactions occur.” [0046], “Accordingly, the disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content provider for transactions. When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records on or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content. The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger. Users can thus share content with other see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text), 
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions […] and defined based on the defined protocol (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text).

Goeringer further discloses storing, of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, categorizing media rights transaction ledger.

However McCoy discloses:
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Claims 4 and  26 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of McCoy et al. (US 20160321434 A1, “McCoy”) in further view of Zavesky et al. (US 20130046847 A1, “Zavesky”).

Regarding claims 4 and 26
Goeringer further discloses: The system of claim 1, wherein the at least one node of the plurality of nodes is further configured to:
determine one or more […] nodes which joined (e.g., register) the communication network […] (see paragraphs [0091], [0060]-[0061]); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).

Goeringer does not specifically disclose, joining a network within a defined time period.
However Zavesky discloses:
determine one or more new nodes which joined the communication network within a defined time period (see paragraphs [0018] and [0030] and Fig. 2 and related text); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goeringer and McCoy with Zavesky to include a function of allowing a device to join a network with predetermine time to enhance security.

Examiner’s Note: The method claim 26 recites “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/JAMES D NIGH/Senior Examiner, Art Unit 3685